Case: 1:20-cv-00028 Document #: 38 Filed: 05/29/20 Page 1 of 10 PagelD #:177

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
CYNTHIA PRYOR, )
) |
Plaintiff, ) No, 2020-CV-00028
) Honorable John J. Tharp, Jr.
Vv. } Magistrate: Honorable Sunil R.
) Harjani
TARGET CORPORATION, )
)
Defendant. )

PLAINTIFE’S MOTION TO COMPEL DEFENDANT TO PRODUCE A PRIVILEGE
LOG COMPLIANT WITH FRCP 26(b)(5) AND CASE LAW

NOW COMES Plaintiff, CYNTHIA PRYOR, by and through her attorneys, BIZZIERI

LAW OFFICES, LLC, and for her Motion to Compel Defendant, TARGET, states as follows:
PROCEDURAL HISTORY

On January 30, 2020, the Honorable Sunil R. Harjani entered an Order causing written
discovery requests to be issued by March 6, 2020. (Dkt. #21.) Plaintiff complied and issued her
written discovery requests on February 24, 2020.

Due to the recent pandemic and this Court’s March 30, 2020 Covid-19 Order, Defendant
answered written discovery and provided a privilege log on April 7, 2020. (Exhibit A, Target
Corp.’s Privilege Log.)

On April 9, 2020, pursuant to FCRP 37, Plaintiff's counsel sent a letter via email to
Defendant’s counsel regarding his position on the insufficiency of the provided Privilege Log and
requested an updated/amended privilege log that was complicit with FRCP 26(b)(5) and relevant

case law. (Exhibit B, Plaintiff counsel’s 4/9/20 Rule 37 letter.)

 
Case: 1:20-cv-00028 Document #: 38 Filed: 05/29/20 Page 2 of 10 PagelD #:178

Shortly thereafter, Defendant’s counsel emailed a reply stating that he disagreed with
Plaintiff counsel’s position, to which, Plaintiffs counsel advised of the necessity to file this Motion
with this Court. (See Exhibit C, email exchanges between lead trial counsels on 4/9/20.)

On May 14, 2020, after email exchanges, Defendant agreed to submit a revised and
clarified privilege log.

On May 18, 2020, Defendant’s revised and clarified privilege log was sent via email. (See
Exhibit D, Target Corp.’s Revised and Clarified Privilege Log.)

On May 19, 2020, Plaintiffs counsel informed Defendant’s counsel was still not sufficient
and was still not complicit with FRCP 26(b)(5) and relevant case law.

On May 20, 2020, lead counsel for Defendant and Plaintiff's counsel spoke about the
privilege log and the lawyers agreed we were at an impasse. As such, this Motion is ripe for filing.
LEGAL ANALYSIS
Target’s Privilege Log Does Not Comply with FRCP 26(b)(5) and The Relevant Case Law

Turning to Target’s claims of privileges, the gist of the recently provided privilege log
suggests that everyone and everything involved in the investigation of this matter, all
communications between the defendant, all communications between the defendant and a
unknown claims representative and the stil! unknown documents are privileged under the work-
product doctrine, attorney-client privilege and insured-insurer privilege. (See, Exhibits A and D.)
“Fed. R.Civ.P. 26(b)(5) requires that, entries in a privilege log describe the documents in a manner
that allows the reader to assess the claim. The rule must be read in conjunction with long-standing
case law making it clear that the party asserting a privilege has the burden of establishing all of its

elements on a document by document basis, and that privileges are narrowly construed.” Surgery

 
Case: 1:20-cv-00028 Document #: 38 Filed: 05/29/20 Page 3 of 10 PagelD #:179

Cir. at 900 N. Michigan Ave., LLC v. Am. Physicians Assurance Corp., Inc., 317 F.R.D. 620, 632
(N.D. IL. 2016).

Here, the Rule 26(b)(5) requirement has not been met as the privilege log itself is
insufficient because it improperly groups the documents and privileges together. There is no
discernable means by which Plaintiff's counsel, or this Court, can assess the claims or identify
what privileges are being asserted over which documents. The generally referred to documents are
not itemized “on a document by documents basis”. Instead, they are grouped together in a cluster.
Furthermore, there are no definitive dates associated with any documents. Instead, the dates are
listed as “various”. There are no listed identities of authors by name/title nor are there any listed
identities by name/title of the recipients of any documented communications, including emails and
letters. Also, there is nothing provided indicating the subject matter of these documented
communications, emails, letters or notes.

There ts a Northern District case that clearly lays out the law in the Seventh Circuit as it
relates to the claims of privilege in this matter. AHendale Mutual Ins. Co. v. Bull Data Systems,
inc., 152 F.R.D, 132 (1993). The Allendale court succinctly stated that, “both the attorney-client
privilege and the work product privilege are important limitations on the scope of discovery, The
work product privilege exists so that one party cannot gain an unfair advantage over another by
learning the other party's counsel's strategies and legal theories. Binks Mfg. Co. v. Nat. Presto
Industries, Inc., 709 F.2d 1109, 1118 (7th Cir.1983). The attorney-client privilege is designed to
prevent the disclosure of confidential information about a client. United States v. Lawless, 709
F.2d 485, 487 (7th Cir.1983). However, the scope of discovery is generally broad, and courts look

unfavorably upon anything which narrows that scope. As the attorney-client and work: product

 
Case: 1:20-cv-00028 Document #: 38 Filed: 05/29/20 Page 4 of 10 PagelD #:180

privileges obscure the search for the truth, they are both narrowly construed by courts to restrict
their impact upon the discovery process. See, e.g., In re Walsh, 623 F.2d 489, 493 (7th Cir.), cert.
denied, 449 U.S. 994, 101 S.Ct. 531, 66 L.Ed.2d 291 (1980). The Seventh Circuit's cases are
consistent with this general rule, in their warning that the scope of privileges “should be confined
to the narrowest possible limits.” Lawless, 709 F.2d at 487. In accordance with the holdings of the
Seventh Circuit, this court also narrowly interprets any claim of attorney-client or work product
privilege.” Allendale Mut. Ins. Co. v. Bull Data Sys., Inc., 152 F.R.D. 132, 135 (N.D. IIL. 1993.)

As stated by the Courts in a fairly recent Northern District cases:“[t]he mere assertion of a
privilege is not enough; instead, a party that seeks to invoke the attorney-client privilege has the
burden of establishing all of its essential elements.”); Rao v. Bd. of Trustees of the Univ. of Illinois,
2016 WL 6124436, (N.D. Ill. Oct. 20, 2016)(‘A timely and adequate privilege log is required by
the federal rules, and the failure to serve an adequate and timely privilege log may result in a
waiver of any protection from discovery.”); Patrick v. City of Chicago, 11] F.Supp.3d 909 (N.D.
Ill. 2015); Buonauro v. City of Berwyn, 2011 WL 3754820, (N.D. Il. Aug. 25, 2011); [A] timely
and adequate privilege log is required by the federal rules, and ... failure to serve an adequate
privilege log may result in a waiver of any protection from discovery.”).” Surgery Cir. at 900 N.
Michigan Ave., LLC vy. Am. Physicians Assurance Corp., Inc., 317 F.R.D. 620, 631-32 (N.D. TIL.
2016).

Work Product Privilege

Target contends that work-product privilege is applicable herein. However, due to the

insufficiency of the log itself, there is no way to know if this privilege applies. Before it can be

properly assessed that a privilege might our could apply by Plaintiffs counsel, and this Court, the

 
Case: 1:20-cv-00028 Document #: 38 Filed: 05/29/20 Page 5 of 10 PagelD #:181

privilege log must be properly amended,

For the work-product privilege to apply, the documents must have been created in
anticipation of litigation. The Allendale court elaborated on this point and stated that, “it is the
very nature of an insurer's business to investigate and evaluate the claims of its insured, and the
fact that the investigation and evaluation continues after [or before] litigation commences is not
conclusive proof that material has been created to aid in that litigation. Moreover, Allendale was
contractually obligated to continually notify its reinsurers of the status of the claim, and such
routine notifications do not qualify as work-product of an attorney or agent of Allendale prepared
in anticipation of litigation.

“The work product privilege operates only within narrow confines. The principal
restriction is that the material in question must have been produced in anticipation of litigation.
See, Fed.R.Civ.P. 26(b)(3); See, Harper v. Auto-Owners Ins. Co., 138 F.R.D. 655, 659
(S.D.Ind.1991), Furthermore, the anticipation of future litigation must have been the primary
motivation which led to the creation of the documents. National Union Fire Ins. Co. v. Murray
Sheet Metal Co., 967 F.2d 980, 984 (4th Cir.1992). Although the litigation need not be ongoing or
imminent, “the primary motivating purpose behind the creation of a document or investigative
report must be to aid in possible future litigation.” Janicker v. George Washington University, 94
F.R.D. 648, 650 (D.D.C.1982). Documents which do not refer to work product prepared by an
attorney or other agent of a party to aid in forthcoming litigation, and which were generated in the
ordinary course of business, are discoverable. See, Harper, 138 F.R.D. at 660, 661; Henderson v.
Zurn Industries, Inc., 131 F.R.D. 560, 570 (S.D.Ind.1990).” Allendale Mut. Ins. Co. v. Bull Data

Sys., Inc., 152 F.R.D. 132, 135-36 (N.D. TH. 1993.)

 
Case: 1:20-cv-00028 Document #: 38 Filed: 05/29/20 Page 6 of 10 PagelD #:182

The mere fact that litigation does eventually ensue does not, by itself, cloak materials
prepared by an attorney with the protection of the work product privilege; the privilege is not that
broad. Rather, as the court stated in Diversified Industries, Inc. v. Meredith, 572 F.2d 596, 604
(8th Cir.1977): “The work product rule does not come into play merely because there is a remote
prospect of future litigation. Moreover, the mere contingency that litigation may result is not
determinative. If in connection with an accident or an event, a business entity in the ordinary course
of business investigates for its own purposes, the resulting investigative report is produceable in
civil pre-trial discovery. A more or less routine investigation of a possibly resistable claim is not
sufficient to immunize an investigative report developed in the ordinary course of business.” Binks
Mfg. Co. v. Nat'l Presto Indus., Inc., 709 F.2d 1109, 1118-19 (7th Cir. 1983.)

Attorney-Client Privilege

Within the privilege log, Target also contends that certain documents are privileged
pursuant to the insured-insurer privilege. However, again, due to the insufficiency of the log itself,
there is no way to know if this privilege applies. Before it can be properly assessed that a privilege
might our could apply by Plaintiff's counsel, and this Court, the privilege log must be properly
amended.

Supreme Court Rule 201(b)(2) provides:

“All matters that are privileged against disclosure on the trial, including privileged

communications between a party or his agent and the attorney for the party, are

privileged against disclosure through any discovery procedure. Material prepared

by or for a party in preparation for trial is subject to discovery only if it does not

contain or disclose the theories, mental impressions, or litigation plans of the party's

attorney.” 134 ILL2d R. 201(b)(2).

“The purpose of the attorney-client privilege is to encourage and promote full and frank

consultation between a client and legal advisor by removing the fear of compelled disclosure of

6

 
Case: 1:20-cv-00028 Document #: 38 Filed: 05/29/20 Page 7 of 10 PagelD #:183

information.” (Consolidation Coal Co. v. Bucyrus—Erie Co. (1982), 89 IIL2d 103, 117-18, 59
Ill. Dec. 666, 432 N.E.2d 250.) However, the privilege is not without conditions, and we are
mindful that it is the privilege, not the duty to disclose, that is the exception. (Consolidation Coal,
89 Ill.2d at 117-18, 59 Ill. Dec. 666, 432 N.E.2d 250.) Therefore, the privilege ought to be strictly
confined within its narrowest possible limits. Further, the attorney-client privilege is limited solely
to those communications which the claimant either expressly made confidential or which he could
reasonably believe under the circumstances would be understood by the attorney as such.
(Consolidation, 89 IIL.2d at 119, 59 Ill.Dec. 666, 432 N.E.2d 250; McCormick, Evidence § 91, at
217 (3d ed. 1984).) Finally, we note that in Illinois, we adhere to a strong policy of encouraging ~
disclosure, with an eye toward ascertaining that truth which is essential to the proper disposition
of a lawsuit. Monier v. Chamberlain (1966), 35 Ill.2d 351, 359, 221 N.E.2d 410.” Waste Mgmt,
Inc. v. Int'l Surplus Lines Ins. Co., 144 Ill. 2d 178, 190, 579 N.E.2d 322, 326-27 (1991)

“The attorney-client privilege is designed to protect from discovery documents which
reflect communications between a client and his attorney, because such communications might
contain confidential information about the client. United States v. White, 950 F.2d 426, 430 (7th
Cir.1991). As with the work product privilege, the attorney-client privilege is a narrow one, and
only applies within certain carefully described limits. In the Seventh Circuit, similar to the State
of Illinois, the scope of the privilege has been defined as follows: (1) where legal advice of any
kind is sought, (2) from a professional legal advisor in his capacity as such, (3) the communications
relating to that purpose, (4) made in confidence, (5) by the client, (6) are at his instance
permanently protected, (7) from disclosure by himself or by the legal advisor, (8) except the

protection may be waived. White, 950 F.2d at 430 (see also, In re Grand Jury January 246, 272

 
Case: 1:20-cv-00028 Document #: 38 Filed: 05/29/20 Page 8 of 10 PagelD #:184

IL App.3d 991, 996, 209 IIl.Dec. 518, 651 N.E.2d 696 (1995) (citing People v. Adam, 51 Ill.2d 46,
48, 280 N.E.2d 205 (1972); Chicago Tr. Co. v. Cook Cty. Hosp., 298 IIL. App. 3d 396, 407, 698
N.E.2d 641, 649 (1998)). The privilege applies to communications both by a client to a lawyer and
from a lawyer to a client. United States v. Defazio, 899 F.2d 626, 635 (7th Cir.1990). But, the legal
\

advice given to the client must be the predominant element in the communication; the privilege
will not apply where the legal advice is incidental to business advice. United States v. International
Business Machines Corp., 66 F.R.D. 206, 212 (S.D.N.Y.1974). As a result, where documents or
conversations are created pursuant to business matters, they must be disclosed. International
Business Machines Corp., 66 F.R.D. at 212.” Allendale Mut. Ins. Co. v. Bull Data Sys., Inc., 152
F.R.D. 132, 137 (N.D. Tl. 1993.)

Insured-Insurer Privilege

 

Lastly, within the privilege log, Target contends that certain documents regarding
Sedgwick’s Claims Management Notes are privileged pursuant to the insured-insurer privilege.
“lA| privilege also extends to communications between an insurer and an insured, where the
insurer has a duty to defend. Chicago Tr. Co. v. Cook Cty. Hosp., 298 Ill. App. 3d 396, 407, 698
N.E.2d 641, 649 (1998)). Sedgwick, a TPA, is contracted by the insurer to investigate and evaluate
the claim. As such, the claim notes of the investigation may be discoverable. However, yet again,
due to the insufficiency of the log itself, there is no way to know if this privilege applies. Before
it can be properly assessed that a privilege might our could apply by Plaintiff's counsel, and thts

Court, the privilege log must be properly amended.

 
Case: 1:20-cv-00028 Document #: 38 Filed: 05/29/20 Page 9 of 10 PagelD #:185

CONCLUSION

Federal Rule 26(b)(5), the relevant case law, as well as fairness dictates here; and, Plaintiff
should be entitled to probe the substance of the investigation, notes (except those of counsel) and
communications to determine the sufficiency of these asserted privileges as well communications
(except those with counsel). Target should not be able to blanketly cloak the contents of the log
under the secrecy of privilege. Plaintiff must be afforded the opportunity to review and assess a
privilege log under the rules and law so that Plaintiff's counsel, and this Court, if necessary, can
determie the sufficiency of the stated privileges and whether the same are applicable herein.

WHEREFORE, Plaintiff hereby respectfully request that this Honorable Court grant
Plaintiff's Motion to Compel and order the Production of a Privilege Log Compliant with FRCP
26(b)(5) and Relevant Case Law.

Respectfully submitted,

BIZZIERI LAW OFFICES, LLC

James L. er)

 
 

BIZZIERI LAW OFFICES, LLC
James L. Bizzteri (6284686)

10258 S. Western Avenue, Suite 210
Chicago, Illinois 60643

T: (773)881-9000

F: (773)881-9009
ilbizzieri@bizzierilaw.com

 
Case: 1:20-cv-00028 Document #: 38 Filed: 05/29/20 Page 10 of 10 PagelD #:186

CERTIFICATE OF SERVICE
I, James L. Bizzieri, an attorney, hereby certify that on May 29, 2020, I electronically filed
the attached Motion to Compel Defendant to Produce a Privilege Log Compliant with FRCP 26(b)(5)
and Case Law with the Court’s CM/ECF system, which simultaneously sent an electronic copy of the

same to all counsel of record.

fs/ James L. Bizzieri
James L,. Bizzieri

10

 
